-0-
Opinión disidente del
Juez Asociado Señor Dávila
a la cual se une el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
Disiento. La identificación del apelante no es confiable. No cumple con los indicadores de suficiencia y confiabi-lidad que el Tribunal adoptara en Pueblo v. Peterson Pietersz, 107 D.P.R. 172 (1978).
Los vendedores ambulantes Benito Cruz y Ana María Torres se encontraban estacionados frente a la atunera de Mayagüez el día 12 de abril de 1978 a eso de la 1:30 p.m. Se acercó un muchacho por el lado derecho del asiento delantero y le pidió unos pantalones. Benito fue a la parte posterior de la guagua. Oyó que dijeron: “éste es un asalto”, se viró y recibió el impacto de una bala. Cayó al piso inconsciente. Ana María estaba en el asiento del conductor pasando una libreta de abonados, oyó un ruido en la parte posterior de la guagua momentos después de que su esposo se dirigiera en esa dirección. Miró por el espejo retrovisor, vio un muchacho con un bate y luego sintió que otro se acercó y le pidió los chavos. Mientras esto ocurría pasó corriendo el. guardia de seguridad de la atunera, persiguiendo al muchacho del bate en la mano. El muchacho que estaba con ella disparó y el guardia cayó muerto. Seguidamente ambos muchachos escaparon y se montaron en un Volkswagen. Ningún policía entrevistó a los esposos Cruz-Torres el día de los hechos. Compare-cieron al cuartel en varias ocasiones para observar deteni-dos. Agentes visitaron su residencia para que identificaran a los asaltantes por medio de fotografías. Nunca ofrecieron descripción de los asaltantes. Casi dos años más tarde de *473ocurrido el asalto un agente del orden visitó al Sr. Diblain Irizarry, encargado de asilados de la Escuela Industrial de Mayagüez, con relación a otro caso, y en esa ocasión informó que para 1978 el aquí apelante le había confesado su participación en los sucesos de la atunera. El día 3 de marzo de 1980, posterior a recibir el informe del custodio de los retenidos en la Escuela Industrial de Mayagüez, el agente visitó a los testigos Benito Cruz y Ana María Torres. En esta ocasión los esposos identificaron, por separado, la fotografía del apelante. Varios días después, el 11 de marzo de 1980, prestaron ante el fiscal sendas declaraciones juradas. En éstas no aparece descripción alguna del apelante. La declaración de Benito describe meramente a un joven trigueño que usaba gorra.
En Pueblo v. Peterson Pietersz, supra, ratificado en Pueblo v. Rey Marrero, 109 D.P.R. 739 (1980), expusimos los criterios que deben usarse para determinar la confiabi-lidad de una identificación. Estos criterios son:
(a) oportunidad de observación que tuvo el testigo,
(b) el grado de atención que prestó durante los sucesos,
(c) la fidelidad de la descripción y los detalles que ofreció al ser investigado,
(d) nivel de certeza que demostró cuando identificó al sospechoso,
(e) transcurso del tiempo entre la comisión del crimen y la confrontación posterior con el sospechoso.
El propósito de estos indicadores es examinar la confiabilidad de una identificación hecha cuando no se cumplió el procedimiento provisto por la Regla 252.2 de Procedimiento Criminal. Cuando no se usa la rueda de detenidos y el procedimiento utilizado pudo ser sugestivo, es imperativo que se evalúe la totalidad de las circunstan-cias para decidir si se violó el derecho al debido proceso de ley que tiene un acusado.
*474Procede, pues, evaluar los hechos antes expuestos a la luz de los criterios arriba mencionados:
A. Oportunidad de observar que tuvo el testigo
Benito tuvo escasa oportunidad de observar quién le disparó. Declaró que no se fijó en el rostro del apelante cuando se bajó de la guagua a buscar los pantalones. Sólo “observó” por fracción de segundo al que le disparó. Recibió el disparo al momento de voltearse.
Ana María observó un muchacho con un bate en la mano a través del espejo retrovisor. Luego se apareció otro, revólver en mano, que le pidió los chavos. Casi de inmediato ocurrió el disparo contra el guardia de seguri-dad. Declaró que transcurrió un período de tres minutos desde que el asaltante le pidió los chavos y se escapó corriendo de espaldas a ella hasta montarse en un Volkswagen.
B. Grado de atención que prestó durante los sucesos
Benito declaró que cuando se bajó del vehículo a buscar los pantalones no se fijó en el físico del muchacho. Oyó que dijeron esto es un asalto. Declaró que no sabe si la persona que dijo estas palabras fue la misma que disparó. Declaró que transcurrieron de diez a quince segundos desde que oyó la voz, se volteó y recibió el impacto de la bala. Por lo tanto, en el primer momento que tuvo contacto con quien le disparó, admitió que no prestó atención y en el segundo momento no tuvo oportunidad de prestar atención porque el contacto fue muy breve. Además, Benito declaró que no ve bien de cerca.
Al examinar el grado de atención que prestó Ana María, tenemos que considerar que cuando advino en contacto visual con quien vio disparar al guardia de seguridad, ya había ocurrido el incidente con su esposo en la parte posterior de la guagua. Es razonable presumir que se encontraba muy nerviosa. Así lo admitió cuando declaró que la llevaron a recuperarse a la enfermería de la *475atunera. Además, estando sentada dentro de la guagua, su atención tuvo que dirigirse a buscar los chavos que le pedían y seguidamente se desvió a mirar el incidente entre el guardia de seguridad y el otro muchacho que llevaba el palo en la mano. No podemos concluir de los hechos narrados, que Ana María prestó un alto grado de atención en estas circunstancias.
C. Fidelidad de la descripción y los detalles que ofreció al ser investigado
Es interesante notar el hecho de que, siendo Ana María la que tuvo más tiempo de observar, no ofreció ninguna descripción del asaltante. No consta en evidencia ningún informe que ofreciera al respecto; esto, a pesar de haber visitado el Cuartel de la Policía de Mayagüez y a pesar de que los agentes visitaran su casa. No es hasta que los agentes visitan su casa el 3 de marzo de 1980, dos años después de los hechos, que ella ofreció una descripción. Sin embargo, cuando ofreció la declaración jurada ante el fiscal, el 11 de marzo de 1980, tampoco ofreció descripción.
La descripción que ofreció Benito, la cual tampoco ocurre producto de una investigación a raíz de los hechos, es extremadamente vaga. En la declaración jurada que ofreció al fiscal el 11 de marzo de 1980 describe al que le disparó como un muchacho joven, trigueño, que usaba gorra.
Ninguno de los dos testigos ofreció detalles que nos animen a pensar que la identificación es confiable. No informaron ni con un mínimo de precisión detalles sobre forma y color de pelo, ojos, nariz, boca, tez. Tampoco se mencionó estatura ni rasgos peculiares. No es hasta dos años más tarde, cuando el agente visitó la residencia de los testigos, que ofrecieron descripción. El agente declaró que entonces le ofrecieron ciertos detalles.
D. Nivel de certeza que demostró al identificar al sospechoso
Ambos testigos identificaron separadamente la misma fotografía del hoy apelante. Los testigos habían visitado el *476cuartel y en muchas ocasiones para observar detenidos y ver fotografías de sospechosos. Sabemos que la fotografía del coacusado Rafael Castoire Sánchez se encontraba en los archivos de la Policía de Mayagüez. No sabemos si a raíz de los hechos esta fotografía les fue mostrada a los testigos. Este hecho crea duda razonable sobre si dicha fotografía les fue mostrada a los testigos y no identificaron al coacusado entonces. En adición, el apelante declaró que posterior a los sucesos de la atunera lo arrestaron junto al coacusado en Mayagüez para investigarlo. El agente que efectuó el arresto declaró corroborando el hecho. El apelante declaró que en esa ocasión fue fotografiado, fichado e interrogado sobre los sucesos en la atunera. El agente declaró que no recordaba si fue fotografiado o fichado. Una vez más se crea la duda de si efectivamente la fotografía del apelante fue mostrada a los testigos a raíz de los hechos y éstos ciertamente no lo identificaron entonces.
E. Transcurso del tiempo entre la comisión del delito y la confrontación posterior
Transcurrieron casi justamente dos años entre los hechos imputados y la identificación por medio de foto-grafía. Normalmente el transcurso de dos años borra fácilmente imágenes que en un instante fueron percibidas y no hicieron huella en la memoria, tanto por lo breve de la percepción como por el estado de ánimo en que se percibieron.
Evaluados los criterios enunciados para determinar si la identificación de los acusados fue confiable o no, es inescapable que no lo fue. Los testigos tuvieron poca oportunidad de observar a los asaltantes; el grado de atención, fidelidad y certeza de la descripción son cues-tionables y transcurrió un período considerablemente largo para que se mantuvieran en la memoria unos rostros que no se pudieron observar bien por la brevedad y condiciones del encuentro. Dentro de la totalidad de las circunstancias *477antes descritas, la identificación hecha en este caso con-lleva la negación del debido proceso de ley. La identifica-ción hecha en el tribunal es inadmisible por no estar basada en un recuerdo independiente. Estuvo basada en el proceso de identificación de la fotografía. La sugestividad permeó este proceso y, por lo tanto, la convirtió en una identificación ilegal. La identificación hecha en el acto del juicio estuvo maculada por la anterior y debe ser excluida. Pueblo v. Rey Marrero, supra y casos allí citados.